Citation Nr: 1411596	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle sprain.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a left wrist disability. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1997 to September 1997, and in the Army from February 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims on appeal.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In his claim for benefits the Veteran indicated that his claimed disabilities began in service.  This could be construed as reporting a current disability that began in service.  This triggers VA's duty to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).In his claim he also reported treatment in 2009 and 2010 for a left knee disability, but did not identify where the treatment occurred.  Efforts to identify and obtain the records are required.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2002).

At the September 2009 VA examination, the Veteran reported that onset of his left ankle disability was in 2003, and that he had experienced limitations in running.  His reports could be construed as asserting an ongoing left ankle disability since separation from service.  However, the examiner did not report consideration of these reports in rendering an opinion against the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify where he was treated for the claimed conditions since service; and specifically report the location where he was treated for left knee disability in 2009 and 2010.  Then take the necessary steps to obtain the records of this treatment.

2.  Afford the Veteran a VA examination to determine whether he has an ankle, left wrist, or left knee disability that is the result of claimed injuries in service.  

If the left ankle disability is found to be related to service; the examiner should provide an opinion as to whether the right ankle, left wrist, or left knee disability is caused or aggravated by the left ankle disability.

If the right ankle, left wrist or left knee disability is aggravated by the left ankle disability, the examiner should opine as to whether there is medical evidence created prior to the aggravation or the current level of disability that shows a base line of the disability prior to aggravation.

The examiner must explain the reasons for all opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If the benefit sought on appeal remains denied, issue another supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



